Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 10/16/2020.  In virtue of this communication, claims 1-15 are currently presented in the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 20190159174 (hereinafter referred to as Seo) in view of US Patent Application Publication 20180115873 (hereinafter referred to as Aminaka).
Consider claim 1, Seo discloses a sidelink communication device comprising: 
a transceiver comprising a plurality of antennas (see at least Fig. 11), the transceiver being and configured to communicate using one or more of the plurality of antennas with at least one neighboring sidelink communication device using one or more sidelink radio resources of a plurality of sidelink radio resources allocated by a network entity (see at least ¶ [0088], “…a network can utilize it for the usage of triggering sidelink resource reselection of a specific UE. For example, if a network directly monitors a sidelink situation and determines that resource selection of a specific UE is inappropriate (e.g., determining that a resource colliding with another neighboring UE is selected), the network can trigger sidelink resource reselection by sending a resource pool reconfiguration message to the corresponding UE …”); and 
a processor configured to determine a measure for an ability of the sidelink communication device to suppress interference, the interference being at least one of (i) interference to at least one other neighboring sidelink communication device or (ii) interference from the at least one other neighboring sidelink communication device using one or more of the plurality of antennas (see at least ¶ [0087], “…a resource pool or various parameters are reconfigured, if the resource pool or the various parameters are related to a sidelink reception operation (e.g., if the resource pool or the various parameters correspond, as resource pools or parameters transmitted by neighboring cell UEs, to configuration of a reception operation for a corresponding UE), since the 
Seo disclose all the subject matters of the claimed invention concept. However, Seo does not particularly disclose wherein the transceiver is further configured to transmit, to the network entity, information about the measure for the ability of the sidelink communication device to suppress interference for allocation of the one or more sidelink radio resources by the network entity.  In an analogous field of endeavor, attention is directed to Aminaka, which teaches wherein the transceiver is further configured to transmit, to the network entity, information about the measure for the ability of the sidelink communication device to suppress interference for allocation of the one or more sidelink radio resources by the network entity (see Aminaka, at least ¶ [0070], “…the eNodeB 31 may use the sidelink resource information received from the UE 1 to suppress conflicts between the radio resource used in the sidelink communication between the UEs 1 and 2 and radio resource used in uplink transmissions in the cell 32. To be more specific, the eNodeB 3 1 may use the sidelink resource information received from the UE 1 when it performs resource scheduling (uplink scheduling) in the cell 32. These operations contribute to suppression of conflicts and interferences of radio resources between a sidelink communication and an uplink communication …” and see at least ¶ [0073], “…the neighboring eNodeB 31B can take into account the first radio resource, which is used in inter-cell (or inter-base station) sidelink communication, to perform uplink scheduling in the neighboring cell 32B and to perform radio resource allocation to sidelink communications in the neighboring cell 32B. Accordingly, it is possible to contribute to suppression of interference caused by sidelink communications 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the Seo disclosed invention, and have wherein the transceiver is further configured to transmit, to the network entity, information about the measure for the ability of the sidelink communication device to suppress interference for allocation of the one or more sidelink radio resources by the network entity, as taught by Aminaka,  thereby, to provide a method or system to allocate a radio resource used in sidelink communication of one UE to avoid conflict with a radio resource used in another sidelink communication performed by another UE , as discussed by Aminaka, (see ¶ [0022]).
Consider claim 8, Seo discloses a method for operating a sidelink communication device configured to communicate with at least one neighboring sidelink communication device, the method comprising: 
determining,-based on one or more sidelink reference signals exchanged between the sidelink communication device and at least one other neighboring sidelink communication device, a measure for the ability of the sidelink communication device to suppress interference, the interference being at least one of interference to the at least one other neighboring sidelink communication device or interference from the at least one other neighboring sidelink communication device using one or more of a plurality of 
communicating, using one or more of the plurality of antennas, with the at least one neighboring sidelink communication device using one or more sidelink radio resources of a plurality of sidelink radio resources allocated by the network entity (see at least ¶ [0088], “…a network can utilize it for the usage of triggering sidelink resource reselection of a specific UE. For example, if a network directly monitors a sidelink situation and determines that resource selection of a specific UE is inappropriate (e.g., determining that a resource colliding with another neighboring UE is selected), the network can trigger sidelink resource reselection by sending a resource pool reconfiguration message to the corresponding UE …”).
Seo disclose all the subject matters of the claimed invention concept. However, Seo does not particularly disclose transmitting, to a network entity, information about the measure for the ability of the sidelink communication device to suppress.  In an analogous field of endeavor, attention is directed to Aminaka, which teaches transmitting, to a network entity, information about the measure for the ability of the sidelink communication device to suppress (see Aminaka, at least ¶ [0070], “…the eNodeB 31 may use the sidelink resource information received from the UE 1 to suppress conflicts 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the Seo disclosed invention, and have transmitting, to a network entity, information about the measure for the ability of the sidelink communication device to suppress, as taught by Aminaka,  thereby, to provide a method or system to allocate a radio resource used in sidelink communication of one UE to avoid conflict with a radio resource used in another sidelink communication performed by another UE , as discussed by Aminaka, (see ¶ [0022]).

a transceiver configured to receive information about a measure for the ability of the sidelink communication device to suppress interference, the interference being at least one of interference to at least one other neighboring sidelink communication device or interference from the at least one other neighboring sidelink communication device using one or more of a plurality of antennas of the sidelink communication device (see at least ¶ [0087], “…a resource pool or various parameters are reconfigured, if the resource pool or the various parameters are related to a sidelink reception operation (e.g., if the resource pool or the various parameters correspond, as resource pools or parameters transmitted by neighboring cell UEs, to configuration of a reception operation for a corresponding UE), since the resource pool or the various parameters are irrelevant to a sidelink transmission operation …”); and 
a processor configured to allocate one or more of a plurality of sidelink radio resources to the sidelink communication device for communication with the at least one neighboring sidelink communication device based on the information about the measure for the ability of the sidelink communication device to suppress (see at least ¶ [0088], “…a network can utilize it for the usage of triggering sidelink resource reselection of a specific UE. For example, if a network directly monitors a sidelink situation and determines that resource selection of a specific UE is inappropriate (e.g., determining that a resource colliding with another neighboring UE is selected), the network can trigger 
Seo disclose all the subject matters of the claimed invention concept. However, Seo does not particularly disclose a measure for the ability of the sidelink communication device to suppress interference, the interference being at least one of interference to at least one other neighboring sidelink communication device.  In an analogous field of endeavor, attention is directed to Aminaka, which teaches a measure for the ability of the sidelink communication device to suppress interference, the interference being at least one of interference to at least one other neighboring sidelink communication device (see Aminaka, at least ¶ [0070], “…the eNodeB 31 may use the sidelink resource information received from the UE 1 to suppress conflicts between the radio resource used in the sidelink communication between the UEs 1 and 2 and radio resource used in uplink transmissions in the cell 32. To be more specific, the eNodeB 3 1 may use the sidelink resource information received from the UE 1 when it performs resource scheduling (uplink scheduling) in the cell 32. These operations contribute to suppression of conflicts and interferences of radio resources between a sidelink communication and an uplink communication …” and see at least ¶ [0073], “…the neighboring eNodeB 31B can take into account the first radio resource, which is used in inter-cell (or inter-base station) sidelink communication, to perform uplink scheduling in the neighboring cell 32B and to perform radio resource allocation to sidelink communications in the neighboring cell 32B. Accordingly, it is possible to contribute to suppression of interference caused by sidelink communications in the cell 32A (or inter-cell sidelink communications or sidelink communications in the partial coverage) to uplink transmissions or sidelink 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the Seo disclosed invention, and have a measure for the ability of the sidelink communication device to suppress interference, the interference being at least one of interference to at least one other neighboring sidelink communication device, as taught by Aminaka,  thereby, to provide a method or system to allocate a radio resource used in sidelink communication of one UE to avoid conflict with a radio resource used in another sidelink communication performed by another UE , as discussed by Aminaka, (see ¶ [0022]).
Consider claim 13, Seo discloses a method for allocating sidelink radio resources for sidelink communication between a sidelink communication device and at least one neighboring sidelink communication device, the method comprising: 
receiving information about a measure for the ability of the sidelink communication device to suppress interference to at least one other neighboring sidelink communication device and interference from the at least one other neighboring sidelink communication device using one or more of a plurality of antennas of the sidelink communication device (see at least ¶ [0087], “…a resource pool or various parameters are reconfigured, if the resource pool or the various parameters are related to a sidelink reception operation (e.g., if the resource pool or the various parameters correspond, as resource pools or parameters transmitted by neighboring cell UEs, to configuration of a 
allocating one or more of a plurality of sidelink radio resources to the sidelink communication device for communication with the at least one neighboring sidelink communication device based on the information about the measure for the ability of the sidelink communication device to suppress at least one of interference to the at least one other neighboring sidelink communication device or interference from the at least one other neighboring sidelink communication device (see at least ¶ [0088], “…a network can utilize it for the usage of triggering sidelink resource reselection of a specific UE. For example, if a network directly monitors a sidelink situation and determines that resource selection of a specific UE is inappropriate (e.g., determining that a resource colliding with another neighboring UE is selected), the network can trigger sidelink resource reselection by sending a resource pool reconfiguration message to the corresponding UE …”).
Seo disclose all the subject matters of the claimed invention concept. However, Seo does not particularly disclose a measure for the ability of the sidelink communication device to suppress interference to at least one other neighboring sidelink communication device.  In an analogous field of endeavor, attention is directed to Aminaka, which teaches a measure for the ability of the sidelink communication device to suppress interference to at least one other neighboring sidelink communication device (see Aminaka, at least ¶ [0070], “…the eNodeB 31 may use the sidelink resource information received from the UE 1 to suppress conflicts between the radio resource used in the sidelink communication between the UEs 1 and 2 and radio resource used in uplink 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the Seo disclosed invention, and have a measure for the ability of the sidelink communication device to suppress interference to at least one other neighboring sidelink communication device, as taught by Aminaka,  thereby, to provide a method or system to allocate a radio resource used in sidelink communication of one UE to avoid conflict with a radio resource used in another sidelink communication performed by another UE , as discussed by Aminaka, (see ¶ [0022]).


Aminaka teaches the measure for the ability of the sidelink communication device to suppress the interference is determined based on one or more sidelink reference signals exchanged between the sidelink communication device and the at least one other neighboring sidelink communication device (see Aminaka, at least ¶ [0073], “…the neighboring eNodeB 31B can take into account the first radio resource, which is used in inter-cell (or inter-base station) sidelink communication, to perform uplink scheduling in the neighboring cell 32B and to perform radio resource allocation to sidelink communications in the neighboring cell 32B. Accordingly, it is possible to contribute to suppression of interference caused by sidelink communications in the cell 32A (or inter-cell sidelink communications or sidelink communications in the partial coverage) to uplink transmissions or sidelink communications in the neighboring cell 32B. At the same time, it is possible to contribute to suppression of interference caused by uplink transmissions or sidelink communications in the neighboring cell 32B to sidelink communications in the cell 32A…”)with the similar motivation from claim 1.
Consider claim 3 (depends on at least claim 1), Seo in view of Aminaka discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Seo teaches the transceiver is further configured to transmit, to the network entity, information about at least one of an identity, a signal strengths or a location of the at least one other neighboring sidelink communication device (see at least ¶ [0063], “…neighboring UEs obtain a location of the selected resource of the corresponding tx UE 
Consider claim 4 (depends on at least claim 1), Seo in view of Aminaka discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Seo teaches the transceiver is further configured to receives from the network entity, at least one of information about the one or more sidelink reference signals or information about one or more sidelink radio resources for exchanging the one or more sidelink reference signals with the at least one other neighboring sidelink communication device (see at least ¶ [0063], “…neighboring UEs obtain a location of the selected resource of the corresponding tx UE once, they determine that the corresponding resource will be consistently used for a predetermined time and operate to use other resources …”).
Consider claim 5 (depends on at least claim 1), Seo in view of Aminaka discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Seo teaches the transceiver is further configured to transmit to or receive from the at least one other neighboring sidelink communication devices on the basis of the information received from the network entity, the one or more sidelink reference signals (see at least ¶ [0063], “…neighboring UEs obtain a location of the selected resource of the corresponding tx UE once, they determine that the corresponding resource will be consistently used for a predetermined time and operate to use other resources …”).
Consider claim 6 (depends on at least claim 1), Seo in view of Aminaka discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:

Consider claim 7 (depends on at least claim 1), Seo in view of Aminaka discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Aminaka teaches wherein the transceiver is further configured to receives from the network entity, radio resource allocation information specifying one or more of the 
Consider claim 10 (depends on at least claim 9), Seo in view of Aminaka discloses the limitations of claim 9 as applied to claim rejection 9 above and further discloses:
Seo teaches the transceiver is further configured to receive information about at least one of an identity, a signal strength, and a location of the at least one other neighboring sidelink communication device (see at least ¶ [0063], “…neighboring UEs obtain a location of the selected resource of the corresponding tx UE once, they determine that the corresponding resource will be consistently used for a predetermined time and operate to use other resources …”).

Seo teaches the processor is further configured to determine one or more sidelink reference signals or allocate one or more sidelink radio resources for exchanging the one or more sidelink reference signals based of at least one of the identity, the signal strength, or the location of the at least one other neighboring sidelink communication device, and wherein the transceiver is further configured to transmits to the sidelink communication devices at least one of information about the one or more sidelink reference signals or information about the one or more sidelink radio resources for exchanging the one or more sidelink reference signals with the at least one other neighboring sidelink communication device (see at least ¶ [0063], “…neighboring UEs obtain a location of the selected resource of the corresponding tx UE once, they determine that the corresponding resource will be consistently used for a predetermined time and operate to use other resources …”).
Consider claim 12 (depends on at least claim 9), Seo in view of Aminaka discloses the limitations of claim 9 as applied to claim rejection 9 above and further discloses:
Seo teaches the transceiver is further configured to transmit sidelink radio resource allocation information to the sidelink communication device, wherein the radio resource allocation information identifies the one or more of the plurality of sidelink radio resources allocated to the sidelink communication device (see at least ¶ [0088], “…a network can utilize it for the usage of triggering sidelink resource reselection of a 
Consider claims 14, 15 (depends on at least claim 8, 13), Seo in view of Aminaka discloses the limitations of claims 8, 13 as applied to claim rejection 8, 13 above and further discloses:
Seo teaches non-transitory computer-readable storage medium having stored thereon program code configured to when executed by a computer or a processor, perform the method (see at least ¶ [0111], “…Software code is stored in a memory unit and is then drivable by a processor …”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645